UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO COMMISSION FILE NUMBER: 001-16071 ABRAXAS PETROLEUM CORPORATION (Exact name of registrant as specified in its charter) Nevada 74-2584033 (State of Incorporation) (I.R.S. Employer Identification No.) 18803 Meisner Drive, San Antonio, TX 78258 (Address of principal executive offices) (Zip Code) 210-490-4788 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to the filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes¨No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One) Large accelerated filero Accelerated filero Non-accelerated filerx (Do not mark if a smaller reporting company) Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨No x The number of shares of the issuer’s common stock outstanding as of November 11, 2010 was: Class Shares Outstanding Common Stock, $.01 Par Value 1 Forward-Looking Information We make forward-looking statements throughout this document.Whenever you read a statement that is not simply a statement of historical fact (such as statements including words like “believe,” “expect,” “anticipate,” “intend,” “will,” “plan,” “seek,” “estimate,” “could,” “potentially” or similar expressions), you must remember that these are forward-looking statements, and that our expectations may not be correct, even though we believe they are reasonable.The forward-looking information contained in this document is generally located in the material set forth under the headings “Risk Factors,” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” but may be found in other locations as well.These forward-looking statements generally relate to our plans and objectives for future operations and are based upon our management’s reasonable estimates of future results or trends.The factors that may affect our expectations regarding our operations include, among others, the following: · our success in development, exploitation and exploration activities; · our ability to procure services and equipment for our drilling and completion activities; · our ability to make planned capital expenditures; · declines in our production of oil and gas; · the prices we receive for our oil and gas and the effectiveness of our hedging activities; · the availability of capital; · the success of our divestiture program for non-core assets; · political and economic conditions in oil producing countries, especially those in the Middle East; · price and availability of alternative fuels; · our restrictive debt covenants; · our acquisition and divestiture activities; · weather conditions and events; · the proximity, capacity, cost and availability of pipelines and other transportation facilities; and · other factors discussed elsewhere in this document. In addition to these factors, important factors that could cause actual results to differ materially from our expectations (“Cautionary Statements”) are disclosed under “Risk Factors” in our Annual Report on Form 10-K for the year ended December 31, 2009. All subsequent written and oral forward-looking statements attributable to us, or persons acting on our behalf, are expressly qualified in their entirety by the Cautionary Statements. 2 GLOSSARY OF TERMS Unless otherwise indicated in this report, gas volumes are stated at the legal pressure base of the State or area in which the reserves are located at 60 degrees Fahrenheit. Oil andgas equivalents are determined using the ratio of six Mcf of gas to one barrel of oil, condensate or NGLs. The following definitions shall apply to the technical terms used in this report. Terms used to describe quantities of oil and gas: “Bbl” – barrel or barrels. “Bcf” – billion cubic feet of gas. “Bcfe” – billion cubic feet of gas equivalent. “Boe” – barrels of oil equivalent. “Boepd” – barrels of oil equivalent per day. “Bopd” – barrels of oil per day. “MBbl” – thousand barrels. “MBoe” – thousand barrels of oil equivalent. “Mcf” – thousand cubic feet of gas. “Mcfe” – thousand cubic feet of gas equivalent. “MMBbls” – million barrels. “MMBoe” – million barrels of oil equivalent. “MMbtu” – million British Thermal Units. “MMcf” – million cubic feet of gas. “MMcfe” – million cubic feet of gas equivalent. “MMcfepd” – million cubic feet of gas equivalent per day. “MMcfpd” – million cubic feet of gas per day. Terms used to describe our interests in wells and acreage: “Developed acreage” means acreage which consists of leased acres spaced or assignable to productive wells. “Development well” is a well drilled within the proved area of an oil or gas reservoir to the depth of stratigraphic horizon (rock layer or formation) noted to be productive for the purpose of extracting proved oil or gas reserves. “Dry hole” is an exploratory or development well found to be incapable of producing either oil or gas in sufficient quantities to justify completion as an oil or gas well. 3 “Exploratory well” is a well drilled to find and produce oil or gas in an unproved area, to find a new reservoir in a field previously found to be producing oil or gas in another reservoir, or to extend a known reservoir. “Gross acres” refer to the number of acres in which we own a working interest. “Gross well” is a well in which we own an interest. “Net acres” are deemed to exist when the sum of fractional ownership working interests in gross acres equals one (e.g., a 50% working interest in a lease covering 320 gross acres is equivalent to 160 net acres). “Net well” is deemed to exist when the sum of fractional ownership working interests in gross wells equals one. “Productive well” is an exploratory or a development well that is not a dry hole. “Undeveloped acreage” means those leased acres on which wells have not been drilled or completed to a point that would permit the production of economic quantities of oil and gas, regardless of whether or not such acreage contains proved reserves. Terms used to assign a present value to or to classify our reserves: “Proved reserves” or “reserves” Proved oil and gas reserves are those quantities of oil and gas, which, by analysis of geoscience and engineering data, can be estimated with reasonable certainty to be economically producible—from a given date forward, from known reservoirs, and under existing economic conditions, operating methods, and government regulations—prior to the time at which contracts providing the right to operate expire, unless evidence indicates that renewal is reasonably certain, regardless of whether deterministic or probabilistic methods are used for the estimation. “Proved developed reserves” Proved oil and gas reserves that can be expected to be recovered through existing wells with existing equipment and operating methods. Additional oil and gas expected to be obtained through the application of fluid injection or other improved recovery techniques for supplementing the natural forces and mechanisms of primary recovery are included in “proved developed reserves” only after testing by a pilot project or after the operation of an installed program has confirmed through production response that increased recovery will be achieved. “Proved developed non-producing reserves” or “PDNP’s”Proved oil and gas reserves that are developed behind pipe, shut-in or that can be recovered through improved recovery only after the necessary equipment has been installed, or when the costs to do so are relatively minor. Shut-in reserves are expected to be recovered from (1)completion intervals which are open at the time of the estimate but which have not started producing, (2)wells that were shut-in for market conditions or pipeline connections, or (3)wells not capable of production for mechanical reasons. Behind-pipe reserves are expected to be recovered from zones in existing wells that will require additional completion work or future recompletion prior to the start of production. “Proved undeveloped drilling location”A site on which a development well can be drilled consistent with spacing rules for purposes of recovering proved undeveloped reserves. “Proved undeveloped reserves” or “PUD’s”Proved oil and gas reserves that are expected to be recovered from new wells on undrilled acreage or from existing wells where a relatively major expenditure is required for development. Reserves on undrilled acreage are limited to those drilling units offsetting productive units that are reasonably certain of production when drilled. Proved reserves for other undrilled units are claimed only where it can be demonstrated with certainty that there is continuity of production from the existing productive formation. Estimates for proved undeveloped reserves are not attributed to any acreage for which an application of fluid injection or other improved recovery technique is contemplated, unless such techniques have been proven effective by actual tests in the area and in the same reservoir. 4 “Probable reserves” are those additional reserves which analysis of geoscience and engineering data indicate are less likely to be recovered than proved reserves but more certain to be recovered than possible reserves. “Possible reserves” are those additional reserves which analysis of geoscience and engineering data suggest are less likely to be recoverable than probable reserves. “PV-10” means estimated future net revenue, discounted at a rate of 10% per annum, before income taxes and with no price or cost escalation or de-escalation in accordance with guidelines promulgated by the SEC. “Standardized Measure” means estimated future net revenue, discounted at a rate of 10% per annum, after income taxes and with no price or cost escalation, calculated in accordance with ASC 932, formerly Statement of Financial Accounting Standards No. 69 “Disclosures About Oil and Gas Producing Activities.” 5 ABRAXAS PETROLEUM CORPORATION FORM 10 – Q INDEX PART I FINANCIAL INFORMATION ITEM 1 - Financial Statements (Unaudited) Condensed Consolidated Balance Sheets - September 30, 2010 (unaudited) and December 31, 2009 7 Condensed Consolidated Statements of Operations – (unaudited) Three and Nine Months Ended September 30, 2010 and 2009 9 Condensed Consolidated Statements of Cash Flows – (unaudited) Nine Months Ended September 30, 2010 and 2009 10 Notes to Condensed Consolidated Financial Statements (unaudited) 12 ITEM 2 - Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 ITEM 3 - Quantitative and Qualitative Disclosures about Market Risk 39 ITEM 4 - Controls and Procedures 40 PART II OTHER INFORMATION ITEM 1 - Legal Proceedings 41 ITEM 1a - Risk Factors 41 ITEM 2 - Unregistered Sales of Equity Securities and Use of Proceeds 41 ITEM 3 - Defaults Upon Senior Securities 41 ITEM 4 - (Removed and Reserved) 41 ITEM 5 - Other Information 41 ITEM 6 - Exhibits 41 Signatures 42 6 PART I FINANCIAL INFORMATION Item 1.Financial Statements Abraxas Petroleum Corporation Condensed Consolidated Balance Sheets (in thousands) September30, December 31, (Unaudited) Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net: Joint owners Oil and gas production Other 31 Derivative asset – current Other current assets Total current assets Property and equipment: Oil and gas properties, full cost method of accounting: Proved Unproved properties excluded from depletion — Other property and equipment Total Less accumulated depreciation, depletion, and amortization (321,728 ) (309,245 ) Total property and equipment – net Investment in joint venture — Deferred financing fees, net Derivative asset – long-term Other assets Total assets $ $ See accompanying notes to condensed consolidated financial statements (unaudited) 7 Table of Contents Abraxas Petroleum Corporation Condensed Consolidated Balance Sheets (continued) (in thousands, except share data) September 30, December 31, (Unaudited) Liabilities and Stockholders’ Deficit Current liabilities: Accounts payable $ $ Oil and gas production payable Accrued interest Other accrued expenses Derivative liability – current Current maturities of long-term debt Total current liabilities Long-term debt, excluding current maturities Derivative liability – long-term Future site restoration Total liabilities Stockholders’ Deficit Preferred stock, par value $.01 per share, authorized 1,000,000 shares; -0- issued and outstanding — — Common stock, par value $.01 per share-authorized 200,000,000 shares; issued and outstanding 76,378,132 and 76,231,751 Additional paid-in capital Accumulated deficit (186,347 ) (201,974 ) Accumulated other comprehensive income 63 Total stockholders’ deficit (1,673 ) (18,363 ) Total liabilities and stockholders’ deficit $ $ See accompanying notes to condensed consolidated financial statements (unaudited) 8 Table of Contents Abraxas Petroleum Corporation Condensed Consolidated Statements of Operations (Unaudited) (in thousands except per share data) Three Months Ended September 30, Nine Months Ended September 30, Revenue: Oil and gas production revenues $ Rig revenues Other 1 2 7 5 Operating costs and expenses: Lease operating and production taxes Depreciation, depletion, and amortization Rig operations General and administrative (including stock-based compensation of $358, $264, $1,205 and $860) Operating income (loss) (1,202 ) Other (income) expense: Interest income (2 ) (2 ) (6 ) (13 ) Interest expense Financing fees — — — Amortization of deferred financing fees Loss (gain) on derivative contracts (unrealized $(332), $8,217, $(17,968) and $22,676) (831 ) (18,358 ) Equity in loss ofjoint venture — — Other (61 ) 13 (136 ) (9,569 ) Consolidated net income (loss) (856 ) (7,470 ) (19,697 ) Less: Net loss attributable to non-controlling interest — — Net income (loss) $ ) $ ) $ $ ) Net income (loss) per common share – basic $ ) $ ) $ $ ) Net income (loss) per common share – diluted $ ) $ ) $ $ ) See accompanying notes to condensed consolidated financial statements (unaudited) 9 Table of Contents Abraxas Petroleum Corporation Condensed Consolidated Statements of Cash Flows (Unaudited) (in thousands) Nine Months Ended September 30, Operating Activities Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Change in derivative fair value (18,936 ) Monetization of derivative contracts — Depreciation, depletion, and amortization Amortization of deferred financing fees Accretion of future site restoration Stock-based compensation Other non-cash expenses 24 Equity in loss ofjoint venture — Registration fees previously capitalized — Changes in operating assets and liabilities: Accounts receivable Other (314 ) (1,485 ) Accounts payable and accrued expenses (260 ) (3,521 ) Net cash provided by operating activities Investing Activities Capital expenditures, including purchases and development of properties (20,362 ) (12,214 ) Proceeds from the sale of oil and gas properties — Net cash used in investing activities (2,299 ) (12,214 ) Financing Activities Proceeds from long-term borrowings Payments on long-term borrowings (13,604 ) (30,702 ) Deferred financing fees (169 ) (3,289 ) Proceeds from exercise of stock options 48 77 Partnership distributions to non-controlling interest — (2,257 ) Other (75 ) (569 ) Net cash used in financing activities (11,800 ) (30,603 ) Increase (decrease) in cash (1,450 ) Cash and equivalents, at beginning of period Cash and equivalents, at end of period $ $ See accompanying notes to condensed consolidated financial statements (unaudited) 10 Table of Contents Abraxas Petroleum Corporation Condensed Consolidated Statements of Cash Flows (continued) (Unaudited) (in thousands) Nine Months Ended September 30, Supplemental disclosure of cash flow information: Interest paid $ $ Non-Cash Investing Activities: Asset retirement obligation cost and liabilities $
